Exhibit 10.2

 

[g311481kgi001.jpg]

 

Senomyx 2009 Executive Bonus Plan-Revised 9/24/09

 

The Senomyx 2009 Executive Bonus Plan has been designed to align plan
participants with the company’s goals and business strategy.  This program is an
important part of the company’s commitment to recognize employees who contribute
significantly to successful company performance and attainment of important
business results.  Specifically, the objectives of the plan are as follows:

 

·                  Provide competitive incentives to employees of the company
who contribute significantly to company success

 

·                  Align plan participants with Senomyx’ business objectives and
performance expectations

 

·                  Promote a pay for performance philosophy by providing
competitive compensation opportunities and rewarding and retaining high
performers

 

·                  Be simple to communicate and administer

 

Performance Period

 

The plan is effective January 1, 2009 through December 31, 2009.

 

Eligibility

 

All employees of the company with a title of Vice President or above are
eligible for the plan.

 

Bonus Opportunity

 

The range of bonus opportunity as a percentage of 2009 base salary for each
participant is as follows:

 

Title

 

Threshold

 

Target

 

Maximum

 

CEO and Chairman of the Board

 

30

%

60

%

90

%

President and COO

 

22.5

%

45

%

67.5

%

Executive and Senior Vice Presidents

 

20

%

40

%

60

%

Vice Presidents

 

15

%

30

%

45

%

 

Corporate and Individual Performance

 

Our corporate goals for the year are established by our board of directors and
are weighted based on importance between both financial- and research-based
objectives.  Individual goals are focused on each participants’ respective area
of responsibility and designed to support overall corporate goal achievement. 
Our corporate goals are collectively designed to be stretch goals intended to be
challenging but attainable.  100% goal achievement would represent a high level
of success in each of our discovery and development programs coupled with
achievement of each of our numerous financial goals.

 

--------------------------------------------------------------------------------


 

The total bonus pool for the plan will be based on achievement of 2009 corporate
and individual goals.  The relative weight between corporate and individual
performance components for 2009 will be as follows:

 

Title

 

Corporate Goals

 

Individual Goals

 

CEO and Chairman of the Board

 

100

%

0

%

President and COO

 

80

%

20

%

Executive and Senior Vice Presidents

 

80

%

20

%

Vice Presidents

 

80

%

20

%

 

Award Determination

 

The bonus payment will be made in cash and will be based upon achievement of
corporate and individual goals.  The payment will be calculated by using the
weighted average of achieved for both corporate and individual achievement.  A
minimum weighted average of greater than 50% is required prior to payout.  If
the weighted average goal achievement is less than 50%, no payouts will be
made.  Target bonuses are paid if a weighted average achievement of 75% is
obtained.  Maximum bonuses are paid if a weighted average achievement of 100% is
obtained.  The specific bonus payout is based on a linear continuum from
threshold to maximum.  Mathematically, every 1% attainment above the threshold
is worth 2% in incremental bonus opportunity as a percent of target.

 

Mid-year Promotions

 

In the event of a mid-year promotion the bonus will be calculated pro-rata at
the salary and target level, first, prior to the promotion, and second, after
the promotion.

 

Payout and Administration

 

Payments of actual cash bonuses will be made as soon as practical after the end
of the plan year, but not later than March 15, 2010.  Participants must be
actively employed at the time of payout to be eligible for bonus payment.  The
Compensation Committee must approve all payments. The Compensation Committee can
modify the plan at its discretion.

 

--------------------------------------------------------------------------------